DREW, Justice.
This petition for certiorari controverts an order of the commission vacating and setting aside an award of the deputy and remanding the cause to the deputy commissioner with directions to apportion the disability benefits consistent with the views expressed in the compensation order of the full commission.
Upon consideration of the record, briefs ’and argument, we hold that the finding of the deputy of 25% permanent partial disability of claimant’s hand is amply supported by the record. The full commission did not reach a contrary conclusion.
However, it is not clear either from the record or the order of the deputy whether all of the disability of the hand was due to the accident here involved or was existing at the time of the accident and at the time of the award so as to be properly apportioned out of the award under our recent decision in Stephens v. Winn-Dixie Stores, Inc., et al., opinion filed January 25, 1967, but not yet reported. Further, it ^s not possible from the record and orders before us to determine whether the provisions of the Special Disability Fund are applicable and, if so, the extent to which the employer-carrier may seek reimbursement therefrom.
For these reasons, we think the cause-should be remanded to the deputy for the purpose of such further proceedings and entry of an order in compliance with our opinion in Stephens v. Winn-Dixie, supra.
It is so ordered.
THORNAL, C. J., O’CONNELL andi ERVIN, JJ., and SACK, Circuit Judge,, concur.
THOMAS and CALDWELL, JJ., dissent.